EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Rodney B. Carroll (Reg. No. 39,624) on June 30, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	Paragraph 0039 has been amended as follows:
[0039] The preferred embodiment of the broaching unit comprises a tracer device (also called a thrust balancer device) for each tool-holding arm. The tracer device is preferably housed in the guide, and in turn comprises a foot movable between an active position, at which it abuts against the side of the die cutter rule located in the guide, on the opposite side with respect to the corresponding tool-holding arm, to counter the forces applied by a broaching tool, and an inactive position, at which the foot is slightly leaned on the rule, or is separated from it, and does not counterbalance the thrust exerted by a broaching tool (the rule can be fed). In practice, a tracer element comprising a foot which is pushed to abutment against the side of the rule opposite the side on which a tool is performing the broaching, corresponds to each tool-holding arm, to balance the thrust exerted by the tool and to prevent the rule from bending.

Paragraphs 0048-0049 have been amended as follows:
[0048] Figure 4 is a perspective front view of the broaching unit shown in figure 1, partially disassembled and in a second configuration; [[and]] 
; 
Figure 6 is a schematic representation of a further embodiment of the broaching unit; and
Figure 7 is a schematic representation of a further embodiment of the broaching unit.
	Paragraph 0056 has been amended as follows:
[0056] The first actuator 9 is in common with the two tool-holding arms 5, 5', i.e. it is shared: the translations of the two arms 5, 5' occur synchronously. However, it is possible to achieve a broaching unit 1 with an actuator for each arm 5, 5', so that to make them completely independent, as schematically depicted in Figure 7.

	Paragraph 0062 has been amended as follows:
[0062] The second actuator 11 is in common with the two tool-holding arms 5, 5', i.e. it is shared: the translations of the two arms 5, 5' occur in opposite direction. However, it is possible to achieve a broaching unit 1 with an actuator for each arm 5, 5', so that to make them completely independent, as schematically depicted in Figure 7.

Amendments to the Claims:
1. (Currently Amended) A unit (1) for broaching a strip for a rule for a die cutter the unit (1) comprising: 
a supporting structure (2), 
a guide (3) defining an elongated sliding surface having a longitudinal axis, on which sliding surface [[of a]] the strip for the die cutter rule (4) slides as the strip moves through the unit (1) in the direction of a longitudinal axis of the strip and in a direction of the longitudinal axis of the sliding surface; and 
a first tool-holding arm (5) equipped with at least two broaching tools (6-6”’), 

first tool-holding arm (5) is mounted on the supporting structure (2) and is reciprocatable, with respect to [[it]] the supporting structure (2) and with respect to the sliding surface, in a direction that is transverse with respect to the longitudinal axis of the sliding surface, so as to broach the strip for the die cutter rule (4) with a selected one of the broaching tools (6-6”’), 
wherein the first tool- holding arm (5) is equipped with the at least two broaching tools (6-6"') and can be adjustably oriented with respect to the sliding surface to enable the selected one of the broaching tools (6-6”’) to be selectively actuated to perform the broaching of the strip via the selected one of the broaching tools moving in the transverse direction.  
2. (Currently Amended) Broaching unit (1) according to claim 1, wherein the first tool-holding arm (5) has a longitudinal axis (X-X) that extends in a direction that is skewedlongitudinal axis of said sliding surface.  
3. (Currently Amended) Broaching unit (1) according to claim 2, wherein the first tool-holding arm (5) is rotatable [[on]] about said longitudinal axis (X-X) of said first tool-holding arm to direct a single one of the broaching tools (6-6"') towards the sliding surface of the guide (3) strip for the die cutter rule (4).  
4. (Currently Amended) Broaching unit (1) according to claim 3, wherein the first tool-holding arm (5) is lockable in an angular position corresponding to a position at which [[to]] one of [[its]] the broaching tools (6-6"') faces towards the sliding surface of the guide (3) 
5. (Currently Amended) Broaching unit (1) according to claim 1, wherein the broaching tools (6-6"') are interchangeable on the first tool-holding arm (5).  
a second tool-holding [[arms]] arm ([[5,]] 5') equipped with at least two broaching tools, the second tool-holding arm arranged on an opposite side of said sliding surface from a side of the sliding surface at which the first tool-holding arm is located, to allow the machining of the two sides of the strip of the die cutter rule (4)
7. (Currently Amended) Broaching unit (1) according to claim 6, wherein each of the [[two]] first and the second tool-holding arms (5, 5') is reciprocatable relative to the supporting structure independently of each other and/or is able to be independently oriented relative to each other with respect to the sliding surface, 
8. (Currently Amended) Broaching unit (1) according to claim 1, 
comprising a second tool-holding arm (5') equipped with at least two broaching tools;
wherein the guide (3) is integral with the supporting structure (2), and 
wherein the tool-holding arms (5, 5') extend cantileverly from the supporting structure (2) and slide with respect to [[it]] the supporting structure (2) between an advancedin which the tool-holding arms are more distal from the supporting structure (2) and a retractedin which the tool-holding arms are more proximal to the supporting structure (2), and 
wherein one of the broaching tools (6-6"') machines the strip for when the tool-holding arms are moved between the advanced and retracted positions.  
9. (Currently Amended) Broaching unit (1) according to claim 8, comprising a first actuator (7) shared among the tool-holding arms (5, 5'), which imparts alternated movements to for moving the tool-holding arms between the advanced and retracted positions or, alternatively, the broaching unit (1) comprises an independent actuator for each tool-holding arm (5, 5') for independently moving the tool-holding arms between the advanced and retracted positions. 
10. (Currently Amended) Broaching unit (1) according to claim [[9]] 8, comprising a first actuator (7) shared among the tool-holding arms (5, 5'), which imparts alternated movements to the tool- holding arms (5, 5') for moving the tool-holding arms between the advanced and retracted positions, and 
wherein said first actuator (7) comprises:  a worm screw (8) rotatably mounted on the supporting structure (2)[[,]]; a motor (9) activatable to rotate the worm screw (8)[[,]]; and a carriagecapable of moving along the worm screw (8) in [[both]] two opposite directions, in response to [[the]] rotations imparted by the motor to [[on]] the [[same]] worm screw (8) in [[both]] two opposite directions, and 
wherein the tool- holding arms (5, 5') are translationally integral with the carriage (10) so as to move translationally with the carriage (10).  
11. (Currently Amended) Broaching unit (1) according to claim 1, 
comprising a second tool-holding arm (5') equipped with at least two broaching tools;
wherein the guide (3) is integral with the supporting structure (2) and the tool-holding arms (5, 5') extend cantileverly from the supporting structure (2) and are each rotatable [[on]] about their own longitudinal axis (X-X).  
12. (Currently Amended) Broaching unit (1) according to claim 11, comprising an actuator imparts the rotations to about the respective longitudinal axis (X-X) thereof or, alternatively, the broaching unit (1) comprises an independent actuator for each tool-holding arm (5, 5'), which independent actuators each rotate a respective one of the tool-holding arms about their respective longitudinal axis.  
13. (Currently Amended) Broaching unit (1) according to claim [[12]] 11, 
comprising an actuator (11) shared among the tool-holding arms (5, 5'), which actuator imparts the rotations to the tool-holding arms (5, 5') about the respective longitudinal axis (X-X) thereof; 
wherein said :  
a respective pulley or a respective cogwheel (12) coupled to each of the tool-holding arms (5, 5')[[,]]; 
a motor (13); and 
a drive belt or gearing chain (13') connected to the motor (13) and to the pulleys or cog wheels(12), respectively; and
wherein said motor imparts intermittent rotations.  
14. (Currently Amended) Broaching unit (1) according to claim 1, 
comprising, for [[each]] the tool- holding arm (5, 5'), a thrust balancer , and 
the thrust balancer device (14) comprising a foot (15) movable [[from]] between an active position and an inactive position, 
wherein when the foot (15) is at the active position, the foot (15) abuts against the strip for the die cutter rule (4) while the strip is located in the guide (3), which abutting occurs on [[the]] a side of the strip that is an opposite side with respect to a side of the strip at which the is located, such that the foot (15) counters the forces applied by [[a]] one of the broaching tools (6-6"') [[on]] to the strip for the broaching rule (4), and 
wherein when the foot (15) is at the [[an]] inactive position, either: 
(i)  leaned on the strip for the die cutter rule (4) and does not counterbalance the one of the broaching tools, or
(ii) is separated from [[it]] the strip for the die cutter rule (4)[[,]] and does not counterbalance [[a]] the one of the broaching tools.  
15. (Currently Amended) Broaching unit (1) according to claim 14, comprising, for the thrust balancer device (14), a corresponding actuator (16, 17), which actuator comprises a linear guide that extends to push the foot (15) to the 
16. (Previously Cancelled)
17. (New) Broaching unit (1) according to claim 1, comprising a second tool-holding arm (5') equipped with at least two broaching tools, the second tool-holding arm arranged on a same side of said sliding surface as a side of the sliding surface at which the first tool-holding arm is located.  
18.  (New) Broaching unit (1) according to claim 6, wherein each of the first and the second tool-holding arms (5, 5') is jointly reciprocatable relative to the supporting structure and/or is able to be synchronously oriented with respect to the sliding surface.
Changes to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
to add a new Figure, Figure 6, in the form of a box containing the text “Broaching Unit Including A Second Tool-Holding Arm Arranged On a Same Side of The Sliding Surface of the Guide As a Side of the Sliding Surface At Which the First Tool-Holding Arm is Located”, as shown below:
[AltContent: textbox (Broaching Unit Including A Second Tool-Holding Arm Arranged On a Same Side of The Sliding Surface of the Guide As a Side of the Sliding Surface At Which the First Tool-Holding Arm is Located)]



					Fig. 6
to add a new Figure, Figure 7, in the form of a box containing the text “Broaching Unit In Which Each of First and Second Tool-Holding Arms Is Independently Reciprocatable Relative to the Supporting Structure Via Separate Actuators for Each Arm, And/Or Is Able to Be Independently Rotated Relative to Each Other With Respect to the Sliding Surface Via Independent Actuators”, as shown below:
[AltContent: textbox (Broaching Unit In Which Each of First and Second Tool-Holding Arms Is Independently Reciprocatable Relative to the Supporting Structure Via Separate Actuators for Each Arm, And/Or Is Able to Be Independently Rotated Relative to Each Other With Respect to the Sliding Surface Via Independent Actuators)]





				Fig. 7
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Attention is first directed to U.S. Pat. No. 2,850,950 to Poynter.  The figures of Poynter are reproduced hereinbelow for convenience.  Note that Figure 1 is a front elevation view of the machine, and Figure 2 is a view along line II-II of Figure 1.  
Poynter teaches a unit for broaching a workpiece 8.  The workpiece is mounted to a work table/carriage 5, and is movable (via guided movement of 5 on support 5a) to each of positions A, B, C, and D (shown in Figure 2) via hydraulic rams 6 and 7 (or any other means of providing the movement, as per col. 2, lines 18-23, for example).  See Figure 2 and also col. 2, lines 18-23, for example.  The broaching unit includes a frame 3 having guides 2 on which a tool carriage 1 (fitted with four lines of broaches P, P1, P2, and P3) is reciprocated between positions L and R by means of a hydraulic cylinder 4 (or in any other manner, per col. 2, lines 14-17, for example).  See Figures 2, 1, and col. 2, lines 7-18, for example.
Relating such to the present claim language, the broaching unit includes a supporting structure 3.  Additionally, the broaching unit includes a guide (on 5a; see col. 2, lines 18-23) for guiding the workpiece 8, and also includes a tool-holding arm 1 (see Figures 1-2) equipped with plural broaching tools P, P1, P2, and P3.  See Figure 2 and also col. 2, lines 7-23, for example.  Additionally, the guide is considered to define a “sliding surface” for the workpiece 8 (noting that the work table or carriage 5 is slidingly guided in a reciprocating manner as discussed previously and as disclosed in col. 2, lines 18-23, and noting that thus, there is at least inherently some sort of “sliding surface” that is for guiding the workpiece 8).  

The tool-holding arm 1 is oriented with respect to the sliding/guiding surface (which sliding/guiding surface is used for guiding the sliding reciprocation of the workpiece table 5, and thus of the workpiece 8, between positions A through D, as discussed previously) to selectively actuate one of the broaching tools P, P1, P2, and P3.  In particular, note that only one of the tools P, P1, P2, and P3 is used at a time, depending on which position A through D the workpiece 8 is located at during the reciprocation movement of the tool-holding arm 1 as 1 moves between positions R and L.  See Figures 2, 1, and any of examples 1, 2, 3, 4, 5, 6, or 7, described in col. 2, line 29 through col. 4, line 15, for example.
All that being said, firstly, it is noted that while the broaching unit taught by Poynter is considered to at least inherently include some sort of “sliding surface” (of 5 and/or 5a) to perform the guiding (disclosed in at least col. 2, lines 18-23) of work table or carriage 5 in the vertical direction as the workpiece 8 and carriage/table 5 move between the positions A, B, C, and D as discussed previously, it is noted that Poynter is silent as to the configuration thereof.  Furthermore, it is not inherent that such sliding surface has a vertical “longitudinal” direction in that the table/carriage 5 could instead be guided in the vertical direction by a series of short and slightly spaced surfaces.  Thus, Poynter does not explicitly teach that the guide (for 5) defines an “elongated sliding surface having a longitudinal axis, on which sliding surface the strip for the die cutter rule (4) slides as the strip moves through the unit (1) in the direction of a longitudinal claim 1.  Furthermore, the mounting of a workpiece such as 8 to the work table or carriage 5 for movement between the positions A, B, C, and D labeled in Figure 2 is not a movement of a strip sliding on such an elongated sliding surface “as the strip moves through the unit (1) in the direction of a longitudinal axis of the strip and in a direction of the longitudinal axis of the sliding surface”, as set forth in independent claim 1, nor does it appear to be inherent that the configuration for mounting a circular workpiece 8 configured as shown in Figures 1-2 on a table 5 for movement between finite positions A, B, C, and D would be capable of permitting a strip type workpiece to slide along such a sliding surface “through the unit” and in a direction of the longitudinal axis of the strip and in a direction of the longitudinal axis of the sliding surface, as set forth in claim 1.  Furthermore, Poynter does not teach that the tool- holding arm 1 “can be adjustably oriented with respect to the sliding surface to enable the selected one of the broaching tools (6-6”’) to be selectively actuated to perform the broaching of the strip via the selected one of the broaching tools moving in the transverse direction”, as set forth in independent claim 1, noting that Poynter does not teach any adjustability re the “orientation” of the tool-holding arm.  


    PNG
    media_image1.png
    293
    398
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    607
    388
    media_image2.png
    Greyscale

claim 1.
Attention is separately directed to U.S. Pat. No. 5,295,937 to Katoh et al.
In particular, Katoh et al. teaches a unit for broaching a flat workpiece W (which broaching unit is thus capable of machining a strip, for example, for a “rule” for a die cutter).  The broaching unit includes a supporting structure 3.  Additionally, the workpiece W is supported on an upper flat surface (Figure 2), and is moved/guided/slid (along the upper flat surface, considered the claimed “sliding surface”) in direction Y (Figure 2) via a positioning unit 13 (col. 2, lines 40-50, for example).  Additionally, a “tool-holding arm” 77+75 (of head unit 15) (see Figures 1-4, as well as at least col. 2, lines 47-50, as well as at least col. 3, lines 50-64, for example) is provided, and is equipped with plural broaching tools.  For example, see Figures 3-4 and col. 4, lines 16-21, noting that, for example, the combination of tool cassette 99A with cutting tools 97A, 97A, 97A can be considered one broaching tool, and the combination of tool cassette 99B with cutting tools 97B, 97B, 97B can be considered another broaching tool.  Alternatively, one of the cutting tools 97A can be considered one broaching tool, while one of the cutting tools 97A or 97B can be considered a further broaching tool.  
The tool-holding arm 77+75 is, at least ultimately (via intervening structure) mounted on the supporting structure 3.  See Figures 1-4, for example.  Additionally, the tool-holding arm 77+75 able to be reciprocated back and forth in the direction labeled in Figure 1 as X, along guide rails 23, via ball screw 25, for example; see Figure 3, noting that 77/75 are mounted to (Z-Axis slider 19 which is mounted to) X-axis slider 17 for movement therewith in the X direction; 
Furthermore, such sliding movements of the tool-holding arm 77+75 in X are movements in a direction that is “transverse” with respect to the Y-axis movement of the workpiece (caused by 13), described previously.  The broaching tool (described above) that has been rotationally indexed (about a horizontal center axis of shaft 77) to the machining position (i.e., the lowest position, which is the position occupied in Figure 4 by 97A, 97A, 97A, 99A; see Figure 4) is able to be selectively actuated in order to perform the machining of the workpiece W via movement of the tool-holding arm in the X direction, for example.  See Figures 1-4, as well as at least col. 1, lines 54-62, col. 2, lines 47-56, col. 6, lines 49-60, col. 7, lines 13-21, and col. 8, lines 34-48, for example.  Additionally, the tool-holding arm 77+75 is adjustably oriented (via rotationally indexing 77+75 as just described) with respect to the sliding surface (upper surface on which W is slidingly-supported) to selectively actuate one of the broaching tools (such as the broaching tool that includes 99A+one 97A; or such as 97A) that has been rotationally indexed to the “lower” machining position, as just discussed.  See Figures 1-4, as well as at least col. 2, lines 47-56, col. 6, lines 49-60, col. 7, lines 13-21, and col. 8, lines 34-48, for example.
That being said, it is noted that the longitudinal direction of the sliding surface on which the workpiece W slides appears to extend in the direction identified by Katoh et al. as “X”.  See Figures 1-2.  See also col. 2, lines 33-36, for example.  In any event, Katoh et al. does not clearly teach that the longitudinal axis of the sliding surface (on which the workpiece W slides as the positioning unit 13 moves the workpiece W in the Y direction, as previously discussed, and as as the strip moves through the unit (1) in the direction of a longitudinal axis of the strip and in a direction of the longitudinal axis of the sliding surface”, which longitudinal axis of the sliding surface is transverse with respect to the direction of reciprocation X during machining of the workpiece via a tool of the tool-holding arm 77+75 (re the limitation “wherein the first tool-holding arm (5) is mounted on the supporting structure (2) and is reciprocatable, with respect to the supporting structure (2) and with respect to the sliding surface, in a direction that is transverse with respect to the longitudinal axis of the sliding surface, so as to broach the strip for the die cutter rule (4) with a selected one of the broaching tools”, and re the limitation “wherein the first tool-holding arm (5)…can be adjustably oriented with respect to the sliding surface to enable the selected one of the broaching tools to be selectively actuated to perform the broaching of the strip via the selected one of the broaching tools moving in the transverse direction”) as set forth in independent claim 1.  In other words, Katoh et al. does not teach the claimed orientations of the claimed axes, noting that Katoh et al. does not teach that the longitudinal direction of the sliding surface (on which W slides as W is moved in Y via 13) is transverse with respect to the direction of movement (in X) in which the selected broaching tool is moved in order to perform the broaching of the workpiece via the selected one of the broaching tools (as disclosed in at east col. 1, lines 54-62, for example), as opposed to the longitudinal direction of the sliding surface extending in, for example, X (i.e., the same direction as the broaching movement).  
claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 30, 2021